—Appeal from two decisions of the Unemployment Insurance Appeal Board, filed August 25, 1998 and August 27, 1998, which, inter alia, ruled that claimant was ineligible to receive .unemployment insurance benefits because she was not totally unemployed.
While collecting unemployment insurance benefits, claimant performed certain services on behalf of a computer services and data processing corporation of which she was the sole shareholder and president. Claimant’s husband was the corporation’s secretary/treasurer and both claimant and her husband were signatories on the corporate account. The business was operated from claimant’s home and the corporation paid rent to the family. During the applicable period, claimant performed check-writing services and also filed tax returns taking advantage of deductions reflecting expenses attributable to the business. The Unemployment Insurance Appeal Board ultimately found claimant ineligible to receive unemployment insurance benefits on the ground that she was not totally unemployed and charged her with a recoverable overpayment of benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711, lv denied 92 NY2d 815). Although claimant’s activities on behalf of the active corporation during the applicable time period were neither extensive nor especially profitable, “this does not preclude a finding that claimant was not totally unemployed and that she stood to gain financially from the continued operation of the business” (Matter of Johnston [Commissioner of Labor], 253 AD2d 949, 950; see, Matter of Breitrose [Commissioner of Labor], 253 AD2d 930; Matter of Loffredo [Sweeney], 231 AD2d 799). Claimant’s remaining contentions, including her assertion that it was error for a panel of two Board members to consider her appeal rather than a full Board panel (see, Matter of Maron [Commissioner of Labor], 250 AD2d 919, 920), have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, Peters, Graffeo and Mugglin, JJ., concur. Ordered that the decisions are affirmed, without costs.